844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leland L. HICKS, Plaintiff-Appellant,v.Steve NORRIS, Gary Livesay, Davis Mills and Michael Dutton,Defendants-Appellees.
No. 87-6005.
United States Court of Appeals, Sixth Circuit.
April 8, 1988.

1
Before LIVELY, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and AVERN COHN, District Judge.*

ORDER

2
This pro se Tennessee prisoner appeals the district court's summary judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs and the record, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking solely damages, plaintiff alleged that he was struck in the eye with a canister of tear gas during a prison disturbance, that defendants' indifference to his medical needs resulted in a loss of vision in that eye, and that he was placed in administrative segregation without being afforded a hearing.  After determining that no genuine issue of material fact existed and that defendants were entitled to judgment as a matter of law, the district court granted defendants' motion for summary judgment and dismissed the case.


4
Upon review, we conclude that summary judgment was proper.  Accordingly, the district court's judgment, entered August 11, 1987, is affirmed for the reasons stated by the district court in its memorandum opinion and order.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation